DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response after Final Action of 07/06/2021.  Claims 1, 5-10, 15, 20 and 21 have been amended and no claims added.  Claims 1-10 and 15-21 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 07/06/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KIETH CARR on 08/09/2021.
The application has been amended as follows: 
Line 24 of claim 1, replace “balloon or from a pressure generating element, which” with –balloon, which—
Line 3 of claim 20, replace “using a device” with –inserting a device into the hollow organ, the device--
Line 29 of claim 20, replace “balloon or from a pressure generating element, which” with –balloon, which—


Allowable Subject Matter
Claims 1-10 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims remain allowable over the prior art as detailed in the Action of 01/06/2021.  The outstanding rejections under 35 USC 112 being obviated as detailed above, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NED T. HEFFNER
Examiner
Art Unit 3785


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785